internal_revenue_service number release date index number -------------------- ------------------------------- --------------------------------------------------------------- ----------------- ------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ ----------------- telephone number --------------------- refer reply to cc tege eoeg et2 plr-143722-09 date january legend taxpayer ------------------------------------------------------------------------------ programs ------------------------------------------------------- program ---------------------------------------------------------------------------- program -------------------------------------------------------------------------------- state x -------------------- date a ----------------- dear ------------- this is in response to your letter of date requesting a ruling concerning whether the amount of indebtedness that the taxpayer forgives under its programs is includable in the incomes of the program participants under sec_108 of the internal_revenue_code the code and whether such amount constitutes wages subject_to income_tax_withholding under sec_3401 issues whether amounts of indebtedness discharged under the taxpayer’s programs as further described below are excludable from the gross incomes of the program participants under code sec_108 whether the amounts of indebtedness discharged under the taxpayer’s programs are wages subject_to income_tax_withholding pursuant to code sec_3401 plr-143722-09 conclusions assuming the taxpayer’s programs are operated substantially as described we conclude that loans under the programs are student loans within the meaning of code sec_108 that the terms of such loans satisfy the requirements of sec_108 and that amounts of indebtedness discharged under the programs are excludable from the gross incomes of the program participants under sec_108 of the code further we conclude that the amounts discharged do not represent compensation_for services within the contemplation of code sec_61 for federal_income_tax withholding purposes the amounts of indebtedness discharged under the taxpayer’s programs are not includible in program participant wages pursuant to code sec_3401 facts the taxpayer is a non-profit statewide association representing and serving the needs of state m’s community health centers the taxpayer has been recognized as exempt from federal_income_tax under code sec_501 and is a public charity described in sec_170 a letter from the irs issued on date a verifies the exempt status of the taxpayer as a sec_501 organization the taxpayer furthers its charitable purpose of promoting health by providing a wide range of activities including the providing of assistance to community health centers and serving as an information source on community-based health care to policymakers opinion leaders and the media and works to strengthen the state’s community health center network through comprehensive technical assistance training and education workforce development information dissemination community development and advocacy state m community health centers provide primary preventive and dental care as well as mental health substance abuse and other community-based services to persons in need regardless of their insurance status or ability to pay in addition to providing comprehensive health services to underserved individuals community health centers facilitate access to health_insurance_coverage for low-income residents and attempt to eliminate health disparities between racial and ethnic populations in furtherance of its charitable endeavors the taxpayer has established programs currently consisting of program and program these programs were established by the taxpayer in order to increase the capacity of state m community health centers to provide primary care by enhancing the availability of primary care physicians nurse practitioners and certified nurse-midwives primary care clinicians it is anticipated that by easing educational debt burdens more primary care clinicians will choose primary care practice and commit to working at community health centers providing primary health care services to medically underserved and uninsured patients of state m plr-143722-09 the programs are open to primary care clinicians who have completed their training and are not currently working at a state m community health center but have a hire date within one year of their application date and medical students interns and residents still in training an eligible applicant must commit to working full time at an eligible state m community health center for at least two years and must have one or more eligible educational loans primary care clinicians medical students interns and residents selected for participation in the programs must demonstrate a commitment to a career in primary care practice and work in communities of need volunteerism and service to underserved communities or special populations for purposes of the program eligible educational loans consist of governmental and commercial loans obtained by the participant for reasonable and related undergraduate and graduate student educational and living_expenses including tuition fees books and supplies educational equipment and materials room board and transportation and commuting expenses etc if an eligible educational loan is consolidated or refinanced with other non-education related debt the loan will not be eligible for the programs if accepted into a program a participant enters into a loan repayment program contract in which the participant agrees to repay the loan advanced by the taxpayer or fulfill the required service to qualify for loan forgiveness under the contact the participant agrees to provide primary health care services to approved community health centers with a mission to serve underserved populations and communities all of which centers are organizations exempt from federal_income_tax under code sec_501 or are licensed under and part of a sec_501 organization for a period of obligated service the period of obligated service is either two or three years in return for the participant’s agreement to perform the obligated service the taxpayer agrees to make a forgivable loan to the participant to be used to repay the participant’s original qualifying educational loan in an amount up to dollar_figure per year of obligated service ie to a maximum of dollar_figure for a three-year service obligation the taxpayer repays the original educational loan s as an upfront payment in no event will the amount repaid exceed the participant’s outstanding educational loan indebtedness although the taxpayer administers the programs participants do not perform services for the taxpayer nor are they employed by the taxpayer but rather by a selected community health center if for any reason a participant fails to complete the period of obligated service he or she will be liable to the taxpayer for the total amount_paid by the taxpayer to or on behalf of the participant under the contract plus interest retroactive to the date taxpayer made the payment at a specified penalty rate payable within one year of taxpayer’s determination of the participant’s breach of his or her contract obligations law and analysis plr-143722-09 code sec_61 provides that except as otherwise provided by law gross_income means all income from whatever source derived including income from compensation_for services and income from the discharge_of_indebtedness under sec_61 congress intends to tax all gains or undeniable accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 1955_1_cb_207 code sec_108 provides that in the case of an individual gross_income does not include any amount which but for sec_108 would be includible in gross_income by reason of the discharge in whole or in part of any student_loan if such discharge was pursuant to a provision of such loan under which all or a part of the indebtedness of the individual would be discharged if the individual worked for a certain period of time in certain professions including specifically medicine and nursing for any of a broad class of employers code sec_108 defines a student_loan for purposes of sec_108 to include any loan to an individual to assist the individual in attending an educational_organization described in sec_170 describing generally a school made by certain governmental entities or public benefit corporations the definition of a student_loan in sec_108 was substantially expanded by the taxpayer_relief_act_of_1997 p l act which added sec_108 providing that the term includes loans made by educational organizations themselves if in relevant part the loans were made pursuant to a program of such educational_organization which is designed to encourage its students to serve in occupations with unmet needs or in areas with unmet needs and under which the services provided by the students or former students are for or under the direction of a governmental_unit or an organization described in sec_501 and exempt from tax under sec_501 sec_108 the act further provided that the term student_loan includes any loan made by an organization exempt from tax under sec_501 to refinance a loan including any existing student_loan to an individual to assist the individual in attending any such educational_organization but only if the refinancing loan is pursuant to a program of the refinancing organization which is described in sec_108 the legislative_history to the act indicates that in the case of loans made or refinanced by those tax-exempt organizations the student’s work must fulfill a public service requirement revrul_2008_34 2008_28_irb_76 illustrates an example of a qualifying law school loan repayment assistance program operated by an organization described in code sec_170 the loan repayment assistance program in the instant case is substantially_similar to that considered in revrul_2008_34 the taxpayer’s programs fall squarely within the parameters of code sec_108 and sec_108 our analysis and review of the taxpayer’s programs indicates that loans under the programs are student loans within the meaning of sec_108 that the terms of such loans satisfy the requirements of sec_108 and that the plr-143722-09 amounts of indebtedness discharged under the programs are excludable from the gross incomes of the program participants under sec_108 amounts of discharged indebtedness excluded from gross_income under code sec_108 do not represent compensation_for services within the contemplation of sec_61 the discharges addressed under sec_108 are not made by reason of the performance of services for a particular employer or employers but by reason of the public service commitment attendant on the repayment agreement the legislative_history to the section section of the deficit_reduction_act_of_1984 pub l states that to minimize any elements of compensation in loan cancellation arrangements congress believed that the requirements for the exclusion should provide that the loan cancellation could only be conditioned on the performance of services for a specified broad class of employers ie could not be conditioned on the performance of services for a specified employer or for one of a limited number of employers and further that t he reference to broad classes of employers is designed to require that the loan agreement encourage the performance of services in areas of need without serving as indirect compensation from a specified employer or employers contrast the student_loan discharges described in code sec_108 with the loan repayments described in sec_108 code sec_3402 imposes on every employer a requirement to withhold federal_income_tax equal to a percentage of wages paid with respect to employment for purposes of income_tax_withholding the term employer means the person for whom an individual performs services as an employee however sec_3401 provides that if the person for whom services are performed does not have control of the payment of wages the term employer means the person having control of the payment of such wages code sec_3401 provides with certain exceptions that for federal_income_tax withholding purposes the term wages means all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash as discussed in detail above amounts of indebtedness discharged under the taxpayer’s programs are excludable from the gross_income of the program participant’s under code sec_108 income_tax_withholding is imposed on remuneration paid_by an employer only to the extent that an employee recognizes income accordingly compensation excludable from income is not considered wages under sec_3401 see for example revrul_56_632 1956_2_cb_101 this is consistent with the legislative_history of sections which indicates that a purpose of income_tax requiring federal_income_tax withholding on amounts not includible in income could result in over- withholding and in certain cases would require the filing of a form_1040 u s individual tax_return in order to obtain a refund when filing is not otherwise required plr-143722-09 withholding is to enable individual to pay income_tax in the year in which the income is earned h_r cong rep no 78th cong 1st sess pincite h_r rep no 78th cong 1st sess at and s rep no 78th cong 1st sess pincite therefore because the amounts of indebtedness discharged under the taxpayer’s programs are excludable from income such amounts are not considered wages under sec_3401 and are not subject_to income_tax_withholding this ruling is directed only to the taxpayer requesting it code sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities cc
